DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Response to Amendment
3.         The present office action is made in response to the amendment filed on 1/13/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
a) Regarding to the drawings, applicant has submitted a set of four replacements sheet contained figures 4-6, 14 and 18;
b) Regarding to the specification, applicant has submitted a substitute specification with is marked-up showing the changes to the specification and a statement that the substitute specification does not contain any new matter;
c) Regarding to the claims, applicant has amended claims 1-2, 4 and 6, canceled claim 7, and added a new set of claims, i.e., claims 16-18, into the application. As amended and newly-
Response to Arguments
4.         Regarding to the objections to the drawings and the specification,  the rejection of claims 1-2 and 4-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and the rejection of claims 1-2 and 4-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 8/13/2020, the amendments to the drawings, the specification and the claims as provided in the amendment of 1/13/2021, and applicant's arguments provided in the mentioned amendment, pages 8-11, have been fully considered and are sufficient to overcome all mentioned objections to the drawings and the specification and the rejection of claims 1-2 and 4-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the office action of 8/13/2020.
Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 11-15 directed to Invention II which was non-elected without traverse.  See the restriction requirement of 3/13/2020 and the Election of 4/27/2020. It is also noted that the claims 11-15 cannot rejoin because the claims directed to a (non-elected) invention which does not any allowable features of the elected Invention defined in elected claims 1-2, 4-6, 8-9 and 16-18. Accordingly, claims 11-15 have been cancelled via an examiner’s amendment as provided in the present office action.
Information Disclosure Statement
6.	The information disclosure statement filed on 1/13/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, each of the references CN 101498833; CN 102062929; EP 2249194 and WO 2004038461 listed in the section of “FOREIGN PATENT DOCUMENTS” has not been considered and has been lined-through because applicant has not provided a copy of each mentioned references.
It is also noted that the reference WO 2013126762 listed in the section of “FOREIGN PATENT DOCUMENTS” has been considered but has been lined-through because the reference was cited by applicant in the Information Disclosure Statement filed on 5/13/2020 and had been considered by the examiner as indicated in the copy of the mentioned IDS mailed to applicant with the office action of 6/8/2020.
Drawings
7.         The four replacement sheets contained figures 4-6, 14 and 18 were received by the office on 1/13/2021. 
8.	As a result of the changes to the drawings, the application now contains a total of twenty-two sheets of figures 1-14, 15A-15D, 16A-16B, 17A-17D and 18-21 which includes eighteen sheets of figures 1-3, 7-13, 15A-15D, 16A-16B, 17A-17D and 19-21 as filed on 7/2/19, and four replacement sheets contained figures 4-6, 14 and 18 as filed on 1/13/2021.  The 
Specification
9.         The substitute specification filed 1/13/2021 has been entered.
10.	The lengthy specification which was amended by the amendment of 1/13/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
12.	The application has been amended as follows: 
In the Claims:
CANCELED claims 11-15.
Allowable Subject Matter
13.	Claims 1-2, 4-6, 8-9 and 16-18 are allowed.
14.	The following is an examiner’s statement of reasons for allowance:
The microscopy system having a plurality of microlens array, a scanner, pinhole arrays, a plurality of relay lenses, a plurality of reflecting elements, and a camera as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872